        Case: 3:20-cv-00427-jdp Document #: 42 Filed: 08/12/20 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 PAMELA TOLLAS, also known as
 PAMELA GUDOWSKI,

                              Plaintiff,
        v.
                                                                 OPINION and ORDER
 EXPERIAN INFORMATION SOLUTIONS, INC.,
 TRANSUNION, LLC, EQUIFAX INFORMATION
                                                                      20-cv-427-jdp
 SERVICES, LLC, RISE CREDIT SERVICE,
 REGIONAL ACCEPTANCE CORPORATION,
 CAPITAL ONE AUTO FINANCE, INC., and
 ACCELERATED FINANCIAL SOLUTIONS, LLC,

                              Defendants.


       Plaintiff Pamela Tollas, also known as Pamela Gudowski, brings this lawsuit concerning

four separate debts held by defendant creditors RISE Credit Service, Regional Acceptance

Corporation, Capital One Auto Finance, Inc., and Accelerated Financial Solutions, LLC.

Dkt. 1. Tollas disputed the accuracy of how these debts were reflected in credit reports issued

by defendant credit bureaus Experian Information Solutions, Inc., TransUnion, LLC, and

Equifax Information Services, LLC. She says that the credit bureau defendants violated the

Fair Credit Reporting Act (FCRA) by including inaccurate information in her credit reports,

even after she disputed that information. She also says that the creditor defendants violated

the FCRA by failing to adequately investigate and correct the inaccuracies in the information

they provided to the credit bureau defendants. And she brings a claim against Accelerated

Financial under the Fair Debt Collections Practices Act (FDCPA), contending that it violated

the FDCPA by continuing to give inaccurate information to the credit bureau defendants after

receiving notice of her dispute.
        Case: 3:20-cv-00427-jdp Document #: 42 Filed: 08/12/20 Page 2 of 3



       The problem with Tollas’s complaint is that her claims do not arise out of the same

transaction or occurrence as required by Federal Rule of Civil Procedure 20. Rather, they arise

out of four separate debts, each involving a different set of defendants. So under Rule 20, they

must be brought in four separate lawsuits, as “[u]nrelated claims against different defendants

belong in different suits.” George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). The separate

lawsuits described in Tollas’s complaint include:

           •   One against Experian, TransUnion, Equifax, and Accelerated Financial regarding
               a debt held by Accelerated Financial. See Dkt. 1, ¶¶ 23–33.

           •   One against TransUnion and RISE regarding a debt held by RISE. See id., ¶¶ 34–
               46.

           •   One against TransUnion and Regional Acceptance regarding a debt held by
               Regional Acceptance. See id., ¶¶ 47–59.

           •   One against Equifax and Capital One Auto regarding a debt held by Capital One
               Auto. See id., ¶¶ 60–71.

       Although no defendant has yet raised the issue of misjoinder, Federal Rule of Civil

Procedure 21 gives the court the power to address misjoinder on its own by dropping parties

or severing claims. The court will give Tollas a short time to choose which of these four lawsuits

she wishes to pursue under this case number. Once Tollas has done so, the court will dismiss

all claims that are not part of the lawsuit that Tollas has chosen, without prejudice to Tollas’s

bringing them in separate lawsuits in the future. Tollas does not need to file an amended

complaint; a letter to the court stating which lawsuit she wishes to pursue will suffice.

       Finally, a word of warning. Tollas failed to respond to two requests from the court to

submit proof of service on Accelerated Financial, providing such proof only after the court’s

third request. And Tollas failed to submit a brief in opposition to RISE’s motion to compel




                                                2
        Case: 3:20-cv-00427-jdp Document #: 42 Filed: 08/12/20 Page 3 of 3



arbitration even after the court granted her request for an extension to file her brief, Dkt. 36. 1

If Tollas fails to respond to this order by the deadline set below, the court will dismiss this case

for her failure to prosecute it.



                                             ORDER

       IT IS ORDERED that plaintiff Pamela Tollas, also known as Pamela Gudowski, may

have until August 25, 2020, to tell the court which of the four lawsuits contained in her

complaint she wishes to pursue under this case number.

       Entered August 11, 2020.

                                              BY THE COURT:

                                              /s/
                                              ________________________________________
                                              JAMES D. PETERSON
                                              District Judge




1
 The court will address RISE’s motion after Tollas chooses which lawsuit she wishes to pursue
under this case number.


                                                 3
